Case 2:19-cv-00005-JPH-MJD Document 37 Filed 08/31/20 Page 1 of 2 PageID #: 871




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 SONNY DAVIS,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:19-cv-00005-JPH-MJD
                                                       )
 RICHARD BROWN,                                        )
                                                       )
                               Respondent.             )

          ORDER DENYING MOTION TO SUBSTITUTE NOTICE OF APPEAL

        This Court denied Sonny Davis's petition for a writ of habeas, and Mr. Davis filed a notice

 of appeal. Dkt. 22; dkt. 26. On August 13, 2020, the Seventh Circuit dismissed Mr. Davis's appeal

 for failure to pay the required $505 appeal fee. Davis v. Brown, No. 20-2156, dkt. 8 (7th Cir.).

 On Mr. Davis's motion, the Seventh Circuit vacated the dismissal order and recalled the mandate.

 Davis v. Brown, No. 20-2156, dkt. 9 (7th Cir.). That same day, Mr. Davis filed a motion in this

 Court seeking to "substitute" his previously filed notice of appeal. Dkt. 35.

        Mr. Davis's motion to substitute notice of appeal, dkt. [35], is DENIED. His original

 appeal is pending in the Seventh Circuit, and the proposed substitute notice of appeal is duplicative

 of his original one.

 SO ORDERED.

 Date: 8/31/2020




                                                  1
Case 2:19-cv-00005-JPH-MJD Document 37 Filed 08/31/20 Page 2 of 2 PageID #: 872




 Distribution:

 SONNY DAVIS
 128888
 WABASH VALLEY – CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Justin F. Roebel
 INDIANA ATTORNEY GENERAL
 justin.roebel@atg.in.gov




                                      2
